DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of species 3 in the reply filed on 01/20/2021 is acknowledged.  The traversal is on the ground(s) that the description of Figure 3 of the specification describes the elementary combination CMB.  This is not found persuasive because each species 1 – 3 requires a different illumination requirement and as stated in the examiner restriction requirement the species are independent or distinct because species 1 - 3 each require different operational modes of capturing images with or without illumination where the captured images are combined with each other or subtracted from each other. The requirement is still deemed proper and is therefore made FINAL.

Specification

The abstract of the disclosure is objected to because the abstract is over 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al US Patent No. 9,179,085 in view of Mahowald US Publication No. 2009/0175555.

Regarding claim 1 Rivard et al discloses of Fig. 1 – 12, of applicant’s a method (column 2, line 45 a method of operating a system 100 for obtaining low-noise), 

Rivard et al further discloses of applicant’s storing charge accumulated on the photosensitive area of the pixel during the first period of time on the first storage node of the pixel (column 21, line 36 – 67 to column 22, line 1 – 34 the sample signal 618(0) and the sample signal 618(1) are activated sequentially, the photodiode current I_PD of the photodiode 602 may be sampled by the analog sampling circuits 603 0 and 1 sequentially, such that the first exposure time and the second exposure time do not overlap. Capacitors 604(0) and 604(1) store photodiode charge to generate a voltage. When selected by transistor 634(0) and 634(1), transistor 608(0) and 608(1) output the signal proportional to the photodiode signal during the first exposure and second exposure respectively such that capacitor 604(0) stores charge accumulated on the 

Rivard et al further discloses of applicant’s illuminating the pixel of the array of pixels for a second period of time; storing charge accumulated on the photosensitive area during the second period of time on the second storage node of the pixel (column 21, line 36 – 67 to column 22, line 1 – 34 the sample signal 618(0) and the sample signal 618(1) are activated sequentially, the photodiode current I_PD of the photodiode 602 may be sampled by the analog sampling circuits 603 0 and 1 sequentially, such that the first exposure time and the second exposure time do not overlap. Capacitors 604(0) and 604(1) store photodiode charge to generate a voltage. When selected by transistor 634(0) and 634(1), transistor 608(0) and 608(1) output the signal proportional to the photodiode signal during the first exposure and second exposure respectively such that a pixel 600 is illuminated of an array of pixels for a second period of time, capacitor 604(1) stores charge accumulated on the photosensitive area 602 of the pixel 600 during the first period of time on the capacitor 604(1) as a first storage node of the pixel 600);

Rivard et al further discloses of applicant’s generating a first signal based on the charge stored on the first storage node; generating a second signal based on the charge stored on the second storage node (column 21, line 36 – 67 to column 22, line 1 – 34 Capacitors 604(0) and 604(1) store photodiode charge to generate a voltage. When selected by transistor 634(0) and 634(1), transistor 608(0) and 608(1) output the 

Rivard et al discloses a system of combining a first ambient image exposure with a second strobe image exposure but does not expressively disclose combining the first and second signals using at least one subtraction operation;

Mahowald teaches a method of combining images where a natural illumination image is subtracted from an illuminated image. Mahowald teaches of Fig. 1 – 6, of applicant’s combining the first and second signals using at least one subtraction operation (paragraph 0083 - 0085 imaging system combines the images by subtracting the natural illumination image captured in step 504 from the illuminated image captured in step 508 where each image may have been captured the same amount of ambient light so that the subtracting one image from the other minimizes the effect of that light. The combined image may not include any effects of the ambient light when the images were captured such that the first and second signals are combined using at least one subtraction operation). Therefore, it would have been obvious to one of ordinary skill in 

Regarding claim 8, claim 8 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Rivard et al in view of Mahowald, Rivard et al further discloses the additional claim limitation of applicant's a device (column 2, line 45 a method of operating a system 100 device), comprising: and circuitry coupled to the array of pixels (column 6, line 9 – 13 processor 310 is coupled to the camera with image sensor 332 with (column 4, line 55 – 56) pixels 240 array).

Regarding claim 15, claim 15 is rejected for being fully encompassed by the reasons found in rejected claim 8 above.

Regarding claim 18 of the combination of Rivard et al in view of Mahowald, Rivard et al further discloses of applicant's wherein the first signal is generated based on charges stored on the first storage nodes of pixels of a column of the array of pixels and the second signal is generated based on charges stored on the second storage nodes of pixels of the column of the array of pixels (column 21, line 36 – 67 to column 22, line 1 – 34 Capacitors 604(0) and 604(1) store photodiode charge to generate a 

Regarding claim 20 of the combination of Rivard et al in view of Mahowald, Rivard et al further discloses of applicant's comprising a mobile telephone including the image processing circuitry and the pixel array (column 15, line 25 – 27 a mobile smart telephone includes (column 6, line 9 – 13) a processor 310 image processing circuitry is coupled to the camera with image sensor 332 with (column 4, line 55 – 56) pixels 240 array).

Claims 3, 5, 10, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al US Patent No. 9,179,085 in view of Mahowald US Publication No. 2009/0175555 as applied to claim 1 above, and further in view of Ohki US Publication No. 2010/0066859.

Regarding claim 3 of the combination of Rivard et al in view of Mahowald, Rivard 

Ohki teaches a method of having the same exposures for a no flash image exposure and a flash image exposure. Ohki teaches of Fig. 1 – 10, of applicant’s the first period of time and the second period of time have a same duration (paragraph 0065 – 0067 in step ST13 the CPU 101 performs first photographing with a predetermined exposure time with no light emission from the flash light emission devices and then in step ST14 the CPU 101 performs first photographing with a predetermined exposure time with a light emission from the flash light emission devices where the same exposure time used at the above-described first exposure in step ST13 is used in the second ST14 exposure such that the first period of time for ST13 and the second period of time for ST14 have a same duration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Rivard 

Regarding claim 5 of the combination of Rivard et al in view of Mahowald further in view of Ohki further discloses of applicant’s wherein the pixel is illuminated with ambient light for the first period of time, the pixel is illuminated with ambient light for the second period of time and with an additional light source for at least part of the second period of time, and the first signal is subtracted from the second signal (Rivard et al in column 32, line 56 – 67 the first exposure time captures an image using an ambient illumination of the photographic scene and the second exposure time captures an image using a flash or strobe illumination of the photographic scene where the analog values of each exposures are stored. column 32, line 56 – 76 to column 33, line 1 – 8 the first ambient image exposure is combined with the second strobe exposure. Mahowald in paragraph 0065 – 0067 in step ST13 the CPU 101 performs first photographing with a predetermined exposure time with no light emission from the flash light emission devices and then in step ST14 the CPU 101 performs first photographing with a predetermined exposure time with a light emission from the flash light emission devices where the same exposure time used at the above-described first exposure in step ST13 is used in the second ST14 exposure where the first period of time for ST13 and the second period of time for ST14 have a same duration such that the pixel 600 is illuminated with ambient light for the first period of time, the pixel 600 is illuminated with 

Regarding claim 10 of applicant’s wherein the first period of time and the second period of time have a same duration. Claim 10 is rejected for the reasons found in rejected claims 3 and 8 above.

Regarding claim 12 of applicant’s wherein, the pixel is illuminated with ambient light for the first period of time, the pixel is illuminated with ambient light for the second period of time and with an additional light source for at least part of the second period of time, and the circuitry, in operation, subtracts the first signal from the second signal. Claim 12 is rejected for the reasons found in rejected claims 5 and 10 above.

Regarding claim 16 of applicant’s wherein the first period of time and the second period of time have a same duration. Claim 16 is rejected for the reasons found in rejected claims 10 and 15 above.

Regarding claim 17 of applicant’s wherein, the pixel is illuminated with ambient light for the first period of time, the pixel is illuminated with ambient light for the second period of time and with an additional light source for at least part of the second period of time, and the pixel array, in operation, subtracts the first signal from the second signal. Claim 17 is rejected for the reasons found in rejected claims 12 and 16 above.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al US Patent No. 9,179,085 in view of Mahowald US Publication No. 2009/0175555 as applied to claim 1 above, and further in view of Rangarajan et al US Publication No. 2016/0080726.

Regarding claim 6 the combination of Rivard et al in view of Mahowald teaches a system of combining a first ambient image exposure with a second strobe image exposure where the images are combined by subtracting a natural illumination image  from an illuminated image but do not expressively teach wherein, prior to combining the first and second signals, at least one first optical transfer function is applied to at least one of the first and second signals;

Rangarajan et al teaches a method of synthesizing images with an identified optical transfer function. Rangarajan et al teaches of Fig. 1 – 28, of applicant’s wherein, prior to combining the first and second signals, at least one first optical transfer function is applied to at least one of the first and second signals (paragraph 0137 of a method of synthesizing an optical transfer function, one or more frequencies of a periodic illumination pattern may be identified in a captured illuminated images based on a shape of a desired optical transfer function. An image of a scene under complex sinusoidal illumination may be identified and the modulated image(s) are synthesized or captured. A raw image of the scene based on uniform illumination may be synthesized. The synthesized image may be demodulated. The demodulated image or images may 

Regarding claim 13 of applicant’s wherein, prior to combining the first and second signals, the circuitry, in operation, applies at least one first optical transfer function to at least one of the first and second signals. Claim 13 is rejected for the reasons found in rejected claims 6 and 8 above.

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al US Patent No. 9,179,085 in view of Mahowald US Publication No. 2009/0175555 as applied to claim 1 above, and further in view of Whitehouse et al US Publication No. 2017/0026560.

Regarding claim 7 the combination of Rivard et al in view of Mahowald teaches a system of combining a first ambient image exposure with a second strobe image exposure where the images are combined by subtracting a natural illumination image  from an illuminated image but do not expressively teach wherein the array of pixels is a 

Whitehouse et al teaches a camera with a global shutter imager. Whitehouse et al teaches of Fig. 1, of applicant’s wherein the array of pixels is a pixel array of a global shutter imager (paragraph 0022 a camera comprises a global shutter imager). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Rivard et al in a manner similar to Whitehouse et al. Doing so would result improving Rivard et al invention in a similar way as Whitehouse et al – namely the ability to provide a camera with a global shutter imager, in Whitehouse et al invention, to the system that combines images with exposures in Rivard et al invention.

Regarding claim 14 of applicant’s comprising a global shutter of the array of pixels. Claim 14 is rejected for the reasons found in rejected claims 7 and 8 above.

Regarding claim 19 of applicant’s comprising a global shutter. Claim 19 is rejected for the reasons found in rejected claims 6 and 15 above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al US Patent No. 9,179,085 in view of Mahowald US Publication No. 2009/0175555 further in view of Ohki US Publication No. 2010/0066859 as applied to claim 12 above, and further in view of Shen et al US Publication No. 2016/0080620.



Shen et al teaches a method of having an LED flash duration much shorter than the exposure time of a detector. Shen et al teaches of Fig. 1 – 2, of applicant’s wherein the at least a part of the second period of time is shorter than the second period of time (paragraph 0026 of LEDs are used as light sources 20, the flash duration of each LED could be much shorter than the exposure time of a detector such that the at least a part of the second period of time for the LED light source is shorter than the second period of exposure time of an image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Rivard et al in a manner similar to Shen et al. Doing so would result improving Rivard et al invention in a similar way as Shen et al – namely the ability to provide a method of having an LED flash duration much shorter than the exposure time of a detector, in Shen et al invention, to the system that combines images with exposures in Rivard et al invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696